       Case 3:19-cr-00185-DCB-LRA Document 29 Filed 03/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                             CRIMINAL NO.: 3:19-cr-00185-DCB-LRA

ERMICENDA PEREZ-GONZALES
a/k/a Ermicenda Perez

                         ORDER GRANTING MOTION TO DISMISS
                             THE INDICTMENT AND CASE

       On Motion for Leave of Court to Dismiss the Indictment and Case of the United States

Attorney pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, to dismiss without

prejudice the Indictment and case in Criminal No. 3:19-cr-185-DCB-LRA against the defendant,

ERMICENDA PEREZ-GONZALES, a.k.a. Ermicenda Perez, the defendant having pleaded guilty

and having been sentenced to a felony information in Criminal No. 3:20-cr-00029-DCB-LRA, the

Court finds that the motion is well taken and should be granted.

       IT IS THEREFORE ORDERED that the Indictment and case in Criminal No. 3:19-cr-185-

DCB-LRA against the defendant, ERMICENDA PEREZ-GONZALES, a.k.a. Ermicenda Perez,

is hereby dismissed without prejudice. The Clerk is directed to provide a copy of this order to the

U.S. Marshals Service, U.S. Attorney's Office and U.S. Probation.

       This the   13th   day of March, 2020.



                                                     s/David Bramlette
                                                     UNITED STATES DISTRICT JUDGE
